Decision
On February 5, 2001, the defendant was sentenced to fifteen (15) years in the Montana Women's Prison, with ten (10) years suspended for the offense of DUI, a felony, and for being designated a Persistent *75Felony Offender. This time is to be served concurrent with the defendant's current sentence in DC-99-599 and DC-00-262.
DATED this 2nd day of October, 2001.
Done in open Court this 21st day of September, 2001.
On September 21, 2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Raymond Kuntz. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. David Cybulski and Member, Hon. Katherine R. Curtis.